
      
        DEPARTMENT OF DEFENSE
        Defense Acquisition Regulations System
        48 CFR Part 242
        [DFARS Case 2011-D054]
        RIN 0750-AH52
        Defense Federal Acquisition Regulation Supplement; DoD Voucher Processing
        
          AGENCY:
          Defense Acquisition Regulations System, Department of Defense (DoD).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to update DoD's voucher processing procedures and better accommodate the use of Wide Area WorkFlow to process vouchers.
        
        
          DATES:
          Comments on the proposed rule should be submitted in writing to the address shown below on or before March 19, 2012, to be considered in the formation of the final rule.
        
        
          ADDRESSES:
          You may submit comments, identified by DFARS Case 2011-D054, using any of the following methods:
          
            Regulations.gov: http://www.regulations.gov.
          Submit comments via the Federal eRulemaking portal by inserting “DFARS Case 2011-D054” under the heading “Enter keyword or ID” and selecting “Search.” Select the link “Submit a Comment” that corresponds with “DFARS Case 2011-D054.” Follow the instructions provided at the “Submit a Comment” screen. Please include your name, company name (if any), and “DFARS Case 2011-D054” on your attached document. Follow the instructions for submitting comments.
          
            Email: dfars@osd.mil. Include DFARS Case 2011-D054 in the subject line of the message.
          
            Fax: (703) 602-0350.
          
            Mail: Defense Acquisition Regulations System, Attn: Mr. Mark Gomersall, OUSD (AT&L) DPAP (DARS), Room 3B855, 3060 Defense Pentagon, Washington, DC 20301-3060.

          Comments received generally will be posted without change to http://www.regulations.gov, including any personal information provided. To confirm receipt of your comment(s), please check www.regulations.gov approximately two to three days after submission to verify posting (except allow 30 days for posting of comments submitted by mail).
        
        
          
          FOR FURTHER INFORMATION CONTACT:
          Mr. Mark Gomersall, (703) 602-0302.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Background
        This rule proposes to revise requirements for approving interim vouchers. Interim vouchers that are selected using sampling methodologies will be reviewed and approved by the contract auditors for provisional payment and sent to the disbursing office after a pre-payment review. Interim vouchers not selected for a pre-payment review will be considered to be provisionally approved and will be sent directly to the disbursing office. All provisionally approved interim vouchers are subject to a later audit of actual costs incurred.
        II. Executive Orders 12866 and 13563
        Executive Orders (E.O.s) 12866 and 13563 direct agencies to assess all costs and benefits of available regulatory alternatives and, if regulation is necessary, to select regulatory approaches that maximize net benefits (including potential economic, environmental, public health and safety effects, distributive impacts, and equity). E.O. 13563 emphasizes the importance of quantifying both costs and benefits, of reducing costs, of harmonizing rules, and of promoting flexibility. This is not a significant regulatory action and, therefore, was not subject to review under section 6(b) of E.O. 12866, Regulatory Planning and Review, dated September 30, 1993. This rule is not a major rule under 5 U.S.C. 804.
        III. Regulatory Flexibility Act
        DoD has prepared an initial regulatory flexibility analysis consistent with 5 U.S.C. 603. A copy of the analysis may be obtained from the point of contact specified herein. The analysis is summarized as follows:

        The objective of the rule is to revise requirements for approving interim vouchers. DoD does not expect this proposed rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because this rule merely updates DoD's internal voucher processing procedures and better accommodates the use of Wide Area WorkFlow to process vouchers.
        There are no projected reporting or recordkeeping requirements associated with this rule. The rule does not duplicate, overlap, or conflict with any other Federal rules. No known significant alternatives to the rule have been identified.
        At this time, DoD is unable to estimate the number of small entities to which this rule will apply. Therefore, DoD invites comments from small business concerns and other interested parties on the expected impact of this rule on small entities.
        DoD will also consider comments from small entities concerning the existing regulations in subparts affected by this rule in accordance with 5 U.S.C. 610. Interested parties must submit such comments separately and should cite 5 U.S.C. 610 (DFARS Case 2011-D054) in correspondence.
        IV. Paperwork Reduction Act
        The rule does not contain any information collection requirements that require the approval of the Office of Management and Budget under the Paperwork Reduction Act (44 U.S.C. chapter 35).
        
          List of Subjects in 48 CFR Part 242
          Government procurement.
        
        
          Ynette R. Shelkin,
          Editor, Defense Acquisition Regulations System.
        
        
        Therefore, 48 CFR part 242 is proposed for amendment as follows:
        
          PART 242—CONTRACT ADMINISTRATION AND AUDIT SERVICES
          1. The authority citation for 48 CFR part 242 is revised to read as follows:
          
            Authority:
             41 U.S.C. 1303 and 48 CFR chapter 1.
          
          
          2. In § 242.803 revise paragraph (b)(i) to read as follows:
          
            242.803 
            Disallowing costs after incurrence.
            
            (b) * * *
            (i) The contract auditor is the authorized representative of the contracting officer for—
            (A) Receiving vouchers from contractors and approving interim vouchers when directed by the terms of the contract;
            (B) Approving interim vouchers that were selected using DCAA sampling methodologies for provisional payment and sending them to the disbursing office after a pre-payment review. Interim vouchers not selected for a pre-payment review will be considered to be provisionally approved and will be sent directly to the disbursing office. All provisionally approved interim vouchers are subject to a later audit of actual costs incurred;
            (C) Reviewing completion/final vouchers and sending them to the administrative contracting officer; and
            (D) Issuing DCAA Forms 1, Notice of Contract Costs Suspended and/or Disapproved, to deduct costs where allowability is questionable.
            
          
        
      
      [FR Doc. 2012-990 Filed 1-18-12; 8:45 am]
      BILLING CODE 5001-06-P
    
  